641 So. 2d 474 (1994)
GONZALEZ ENGINEERING, INC., a Florida corporation, Appellant,
v.
MIAMI PUMP AND SUPPLY CO., INC., a Florida corporation, Appellee.
No. 94-1412.
District Court of Appeal of Florida, Third District.
August 17, 1994.
Richard F. Joyce, III, and Allan R. Rossmore, Miami, for appellant.
Lenard Gorman, Miami, for appellee.
Before SCHWARTZ, C.J., and NESBITT and COPE, JJ.
SCHWARTZ, Chief Judge.
The appellant seeks review, purportedly pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv), of a post-final judgment order which determined that the appellee was entitled to attorney's fees under section 57.105, Florida Statutes (1993), against the appellant, but did not fix the amount. We dismiss the appeal for lack of jurisdiction.
In reaching this determination, we agree with and follow the fourth district's analysis in Winkelman v. Toll, 632 So. 2d 130 (Fla. 4th DCA 1994), which fully discusses and resolves the present issue adversely to the appealability of such an order. Accord Southern Management & Inv. Corp. v. Escandar, 529 So. 2d 355 (Fla. 3d DCA 1988); Hobbs v. Hobbs, 518 So. 2d 439 (Fla. 1st DCA 1988); see also Avis Rent A Car Sys., Inc. v. Newman, 641 So. 2d 915 (Fla. 3d DCA 1994); Adlow, Inc. v. Mauda, Inc., 632 So. 2d 714 (Fla. 5th DCA 1994). Although there is language to the contrary in Blattman v. Williams Island Associates, Ltd., 592 So. 2d 269 (Fla. 3d DCA 1991), upon which the appellant relies, it is apparent that, since the appeal was in fact dismissed as untimely, the statement in question is no more than dictum. Because it contains no underlying reasoning and does not cite to our contrary, earlier opinion in Southern Management, it is unpersuasive dictum, at that.
Appeal dismissed.